Citation Nr: 0202313	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  01-01 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected this appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that he is entitled to service 
connection for PTSD. Establishing service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In connection with his claim, the veteran reported treatment 
at the Orlando Vet Center.  An October 1999 progress note was 
received from the Orlando Vet Center which established that 
the veteran had a provisional diagnosis of "rule out PTSD" 
and recommended continuation of the psychosocial assessment 
process. 

The veteran also indicated that he was receiving treatment 
from the VA medical center (VAMC) in Tampa and that he had 
been diagnosed with PTSD.  VA records in the form of 
confidential summaries were obtained from VAMC Tampa for the 
period from approximately November 1999 to April 2001.  

Upon review of these records, in November 1999, the veteran 
underwent an outpatient psychiatric evaluation in connection 
with seeking help for drug abuse.  Among other problems, the 
veteran complained of frequent nightmares and flashbacks of 
Vietnam.  Diagnoses included polysubstance dependence and 
polysubstance-induced mood disorder.  The examiner noted the 
veteran's complaints of possible symptoms of PTSD, including 
nightmares, flashbacks and isolation.  The veteran was 
admitted to a substance abuse treatment program with 
supportive housing.  

In January 2000, the veteran underwent an outpatient 
psychiatric evaluation at the PTSD clinic.  At this time, the 
veteran reported dreams, flashbacks, difficulty falling 
asleep and irritability or outbursts of anger.  During the 
intake assessment, the veteran was unable to recall any 
specific traumatic events experienced during Vietnam.  The 
examiner determined that the veteran did not meet the DSM-IV 
criteria for PTSD or any mood disorder although he did meet 
the criteria for intermittent explosive disorder and 
polysubstance abuse.  The veteran was referred to anger 
management classes in the mental health clinic.

In December 2000, the veteran was seen by a psychiatric nurse 
practitioner for anger management intake/orientation.  At 
this time, the veteran reported that he was in combat in 
Vietnam and suffers from flashbacks, nightmares and constant 
irritability.  He further reported that he was seen by the 
PTSD unit and was turned down for treatment.  Diagnoses were 
as follows:  rule out PTSD and intermittent explosive 
disorder.

In his February 2001 substantive appeal, the veteran reported 
that he was "pending evaluation for inpatient PTSD program 
at VAMC Miami."  It is unclear whether the veteran is 
receiving treatment at VAMC Miami or whether he has been 
accepted into the PTSD program.  Records from this facility 
have not been requested.

Based on the evidence of record, it is not clear that the 
veteran currently suffers from PTSD.  The Board notes that a 
compensation and pension examination request worksheet was 
completed by the RO in November 1999 and the record contains 
a December 1999 letter to the veteran indicating that an 
examination was being requested.  However, there is no 
indication in the claims folder that this examination was 
ever scheduled.

With regard to the validity of the averred in-service 
stressors, the evidence necessary to establish that a claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (1991).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001); see 
Cohen, supra.  

The veteran's DD-214 establishes service in Vietnam.  His 
military occupational specialty (MOS) was radio operator.  
The veteran was awarded the National Defense Service Medal, 
the Vietnam Campaign Medal and the Vietnam Service Medal.  
Although the veteran has reported combat experience in 
Vietnam, none of his awards indicate combat.  

At this point in the development of the veteran's PTSD claim 
the record does not contain conclusive evidence that the 
veteran engaged in combat with the enemy and therefore, the 
veteran's stressors must be verified.  The veteran reports 
stressors related to his assignments while stationed at two 
different firebases known as "Gator" and "Bayonet."  He 
reported serving as a radio operator around and out from the 
perimeter of these firebases and also serving as a perimeter 
guard to monitor North Vietnamese Army and Viet Cong hostile 
activities attempting to penetrate the firebase perimeter.  
The veteran also reported witnessing the death of a close 
friend, Corporal A.M., who was killed by an enemy grenade or 
mortar round.

In connection with his claim, the veteran specifically 
requested that VA obtain records from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
confirm his reported stressors.  A review of the record 
reveals that USASCRUR has not been requested to verify the 
stressful evidence reported by the veteran.  The Board also 
notes that the veteran's service medical records and service 
personnel records have not been associated with the claims 
folder.


Accordingly, this case is remanded as follows:

1. The veteran should be contacted and 
requested to provide the names and 
addresses of all VA and non-VA 
providers where he has received 
psychiatric treatment.  The veteran 
should specifically indicate whether 
he has received treatment at VAMC 
Miami and whether he has been 
evaluated and/or accepted into the 
inpatient PTSD program at VAMC Miami.  
After obtaining any appropriate 
authorization, the RO should attempt 
to obtain copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  Any records obtained should 
be associated with the claims folder.

2. The RO should request the veteran's 
service medical records and service 
personnel records.  Any records 
obtained should be associated with the 
claims folder.

3. The RO should forward the veteran's 
reported service stressors (along with 
copies of any relevant evidence) to 
USASCRUR and request their assistance 
in verifying the reported stressors.

4. Thereafter, the RO should review the 
claims folder and make a determination 
as to what stressors, if any, have 
been verified and whether the veteran 
was engaged in combat per 38 U.S.C.A. 
§ 1154(b) (West 1991).

5. If the RO determines that the veteran 
engaged in combat with the enemy or 
that the record establishes the 
occurrence of any of the veteran's 
alleged stressors, the veteran should 
be afforded a VA psychiatric 
examination.  The claims folder, with 
any newly obtained evidence, must be 
reviewed in conjunction with the 
examination.  If the veteran is 
diagnosed with PTSD, the examiner 
should be requested to explain the 
sufficiency of each specific stressor 
relied upon for the diagnosis, the 
symptomatology relied upon for the 
diagnosis, the basis for the 
conclusion that the veteran's 
symptomatology was adequate to support 
a diagnosis of PTSD, and whether there 
is a causal nexus between the 
veteran's specific claimed in-service 
stressor(s) and his current 
symptomatology.  If the veteran is 
diagnosed with a psychiatric disorder 
other than PTSD, the examiner should 
render an opinion as to whether this 
disorder is related to his period of 
active service or events therein.

6. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

7. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for 
PTSD is warranted.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be 
returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


